NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 21, 2015 *
                                Decided April 22, 2015

                                         Before

                        WILLIAM J. BAUER, Circuit Judge

                        DIANE S. SYKES, Circuit Judge

                        JOHN DANIEL TINDER, Circuit Judge

No. 14-3551                                    Appeal from the
                                               United States District Court
RICHARD GOODWIN,                               for the Northern District of Illinois,
     Petitioner-Appellant,                     Eastern Division.

      v.                                       No. 13 C 5038

UNITED STATES OF AMERICA,                      Matthew F. Kennelly,
     Respondent-Appellee.                      Judge.

                                       ORDER

        Richard Goodwin filed a motion under 28 U.S.C. § 2255 seeking to vacate his
sentence under the Armed Career Criminal Act. 18 U.S.C. § 924(e). In 2003 a jury found
Goodwin guilty of possessing a firearm as a felon. See id. § 922(g)(1). At sentencing the
district court pointed to three previous felony convictions and sentenced him as a career
offender to 235 months’ imprisonment. See id. § 924(e)(1). Goodwin appealed, and we
affirmed the conviction but remanded for the district court to consider only whether it
would have imposed the same sentence in light of United States v. Booker, 543 U.S. 220

      *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 14-3551                                                                            Page 2

(2005). The district court said on remand that it would have imposed the same sentence,
and we affirmed. United States v. Goodwin, 173 F. App’x 506 (7th Cir. 2006).

        In 2013 Goodwin filed a motion under § 2255 asserting violations of his Fifth and
Sixth Amendment rights when the court relied on the three prior felony convictions to
sentence him as a career offender without having a jury find the fact of the convictions
beyond a reasonable doubt. See Alleyne v. United States, 133 S. Ct. 2151 (2013). The district
court denied his motion, concluding that under Almendarez-Torres v. United States,
felonies that form the basis for a § 924(e)(1) sentence enhancement need not be found by
a jury. 523 U.S. 224 (1998). A few days later the judge issued a certificate of appealability.

       On appeal Goodwin concedes that Almendarez-Torres forecloses his argument,
and so he seeks merely to preserve the issue for review in the Supreme Court. We have
many times stated that the rule announced in Almendarez-Torres was not changed by
Alleyne and remains good law. See United States v. Long, 748 F.3d 322, 329 (7th Cir. 2014);
United States v. Johnson, 743 F.3d 1110, 1111 (7th Cir. 2014); United States v. Boyce, 742 F.3d
792, 799 (7th Cir. 2014). We are bound by Almendarez-Torres and leave to the Supreme
Court whether to revisit that decision.

                                                                                 AFFIRMED.